Exhibit MANANTIAL ESPEJO COMMISSIONING DELAYED 3 MONTHS (All amounts in US dollars unless otherwise stated) Vancouver, B.C. – July 21, 2008 Pan American Silver Corp. (NASDAQ: PAAS; TSX: PAA) reported today that the expected commissioning of its newest silver mine, Manantial Espejo, in Argentina will be delayed approximately 90 days.The construction schedule had called for initial silver production in late August, but the Company now believes that start up will commence in October, with initial silver production in November. Slower than planned equipment deliveries and the recent theft, in transit, of critical electrical switchgear for the process plant has pushed back planned commissioning by an estimated 3 months.The stolen electrical equipment has since been re-ordered and underground and open pit mining operations continue to run smoothly.The Company expects there to be in excess of 400,000 tonnes of stockpiled ore available to feed the plant on start up. Geoff Burns, President & CEO, commented: “It is unfortunate that key, custom manufactured, electrical components were stolen this close to completing construction at Manantial Espejo, but despitethis unforeseen delay, Manantial Espejo remains a tremendous long term growth asset for Pan American which will produce low cost ounces for many years to come”. Pan American is reducing Manantial Espejo’s 2008 production forecast to 0.4 million ounces of silver and 8,000 ounces of gold from the 1.4 million ounces of silver and 27,000 ounces of gold originally anticipated.Cash costs for Manantial’s 2008 silver production are now forecast at $2.00 per ounce.At the end of the first quarter the Company estimated that the capital cost at completion would be approximately 5% over forecast.The Company now estimates that the capital cost at completion will be between 6% and 8% above the previous estimate of $185.3 million. Technical information contained in this news release has been reviewed by Michael Steinmann, P.Geo., Senior Vice President Geology & Exploration, who is the Company’s Qualified Person for the purposes of NI 43-101. Information Contact Kettina
